Citation Nr: 1110573	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to June 1994.  He is a Persian Gulf War veteran.  

This matter arises to the Board of Veterans' Appeals (the Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for cervical spine degenerative disc disease, claimed as a neck disorder. 

In April 2008, the Board found a prior final decision on the matter and remanded the claim for development.  In an October 2010 decision, the Board found new and material evidence sufficient to reopen the claim.  The Board then remanded the reopened claim for an examination and medical opinion.  


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The Veteran is a Persian Gulf War veteran.

3.  The preponderance of the medical evidence reflects that the current neck-related disorder, cervical discogenic disease, was not caused by active service nor was it caused or aggravated by service-connected disabilities.  

4.  All neck-related symptoms appear to be related to a known diagnosis.  


CONCLUSION OF LAW

Cervical discogenic disease, claimed secondary to service-connected lumbar spine disability, or, alternatively, claimed as a result of an injury during active service, was not incurred in or aggravated by active military service, nor may neck pains be presumed to be the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1118, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Although the pre-decision notice sent in June 2004 did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained all available service treatment reports (STRs), although a separation examination report and report of medical history questionnaire to accompany that final examination are missing.  In June 2007, a VA official certified that further effort to locate the missing STRs would be futile.  VA has obtained VA outpatient treatment records.  A hearing was provided.  The claimant was afforded VA medical examinations on three occasions.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue (2) signs or symptoms involving skin (3) headache (4) muscle pain (5) joint pain (6) neurologic signs or symptoms (7) neuro-psychological signs or symptoms (8) signs or symptoms involving the respiratory system (upper and lower) (9) sleep disturbances (10) gastrointestinal signs or symptoms (11) cardiovascular signs or symptoms (12) abnormal weight loss (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The STRs note a low back strain and lifting injury in 1990 and a mid-back strain in January 1994.  The Veteran was discharged from active military service in June 1994; however there is no separation examination report among the STRs, nor is there a report of medical history questionnaire on which the Veteran might have reported a neck problem at the time of separation.  

The Veteran filed his original claim for service connection benefits in September 2002.  He claimed a neck condition, upper and lower back condition, and an ankle condition.  

The RO obtained VA clinical records.  Among these is a March 2002 magnetic resonance imaging study that showed mild cervical spine degenerative changes and disc bulging at C5-6.  An October 2002 VA out-patient treatment report mentions degenerative disc disease of the cervical spine. 

In May 2004, the Veteran asserted that his neck condition was secondary to his service-connected low back condition (service connection is in effect for lumbosacral degenerative disc disease and for lumbosacral strain).  In June 2004, the Veteran asserted that Dr. C of the Sarasota VA outpatient clinic had related his neck disorder to service-connected lumbosacral strain. 

The RO obtained the pertinent Sarasota VA outpatient treatment records.  A May 2004 physician note reflects that the Veteran was pursuing service connection for his neck, but that report, and others, do not tend to associate the neck with the service-connected lumbar spine disability.  

An August 2004 VA compensation examination report contains a diagnosis of cervical spine degenerative disc disease.  The examiner stated, "I cannot tell without resorting to medical speculation if this is related to the lumbar spine problem or to the event that created that problem."  

In his December 2004 substantive appeal, the Veteran related his neck disability to an incident in service.  

In February 2008, the Veteran testified before the undersigned Veterans Law Judge that he has not injured his neck at any time.  He recalled that his VA doctor had said that the neck could be related to the back disorder.  He testified that he did injure his back during active service when he was lifting heavy objects.  He testified that he felt that his neck disorder was related to the back disorder.  

According to a March 2009 VA compensation examination report, the assessment was, "Neck pain muscle sprain/strain poss sensory radiculopathy to the left upper extremity however to say this is service-connected would be mere speculation because of the SMR." 

In July 2009, the March 2009 VA examiner offered the following addendum:

     In My opinion, the cervical disease does not have a relationship to the service-connected low back pain.  To sat [sic] this would only be based on mere speculation.  There is no medical literature that I am aware of that supports the above condition.  It would also be speculative to say that it even materially aggravated the spine condition for the same rationale.
     
The Veteran underwent another VA compensation examination in November 2010.  The examiner reviewed the pertinent medical history, examined the Veteran, and offered a diagnosis of cervical discogenic disease.  The physician concluded that the neck disorder was not caused by any injury during active service.  The rationale was that the STRs are silent for a neck injury.  The physician also concluded that the neck disorder was not caused by the service-connected lumbar discogenic disease.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The August 2004 VA examination report is competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.  Concerning persuasiveness, it appears to be based on correct facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The August 2004 VA examination report and nexus opinion is mildly favorable because the examiner neither associated nor dissociated the current neck condition from active service or from the service-connected lumbar spine disability.  As noted above, where there is an approximate balance of evidence, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  It must also be noted, however, that the Court recently stressed that where an examiner has stated that an opinion cannot be reached "without resort to mere speculation," such an opinion is "fraught with ambiguity," although it is a medical conclusion and is not inherently inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Turning to the March 2009 VA compensation examination report, as modified by a July 2009 addendum opinion, the July 2009 opinion is competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.  Concerning persuasiveness, however, the July 2009 opinion lacks a persuasive rationale.  This is so because the ambiguous opinion seems to address whether the neck condition has caused or aggravated the low back condition, not vice versa.  As noted above, the examiner concluded, "It would also be speculative to say that it [the neck] even materially aggravated the [lumbar] spine condition for the same rationale.

Turning to the November 2010 VA examination report, it is competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.  Concerning persuasiveness, it appears to be based on correct facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, supra.  It is therefore favorable.  Because the November 2010 VA opinion is negative, however, it preponderates against the claim. 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  However, the lay etiology opinion does not support the November 2010 medical professional's etiology opinion and for that reason the lay testimony cannot be afforded any weight.  38 C.F.R. § 3.159; Jandreau, supra.

One final avenue for service connection should be addressed.  As noted above, the Veteran served in the Persian Gulf War and may be accorded presumptive service connection for symptoms that have not been attributed to a known medical diagnosis.  However, all neck-related symptoms, such as pain and upper extremity radiculopathy, appear to be related to a diagnosed illness, such as cervical discogenic disease.  Thus, presumptive service connection for symptoms of an undiagnosed illness is not available.   

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a claimed neck disorder must therefore be denied.  


ORDER

Service connection for a cervical spine disability claimed secondary to a service-connected lumbar spine disability, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


